DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered. Claims 1, 11 and 19 are amended. Claims 1- 20 are pending for examinations.
Terminal Disclaimer
	The terminal disclaimer filed on 12/1/2022 disclaiming the terminal portion of any patent granted on this application number #15674488 has been reviewed and is accepted. The terminal disclaimer has been recorded.

 Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 12/1/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has considered reference Interdigital, “RLM/RLF for NR”; published on June 2017 (see IDS filed on 2/11/2021), on page 10, cite no 8. Interdigital states about determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol; see page 1, last twelve lines, “a UE monitors for downlink control information in one or more control resource sets where a control resource set is defined as a set of REGs under a given numerology. The BW for control resource set is smaller than or equal to the carrier bandwidth (up to a certain limit). The control resource set is a set of REGs within which the UE attempts to blindly decode downlink control information.”; now refer to pages 2- 3, observation 2: last three lines of page 2 and first six lines of page 3, “in NR a UE may be configured to monitor different control channel resource sets with different channel characteristics (e.g. numerology, beams, TRPs, etc) and different BLER targets. It is therefore desirable to allow the UE to estimate and measure the radio link quality associated to different control channels to ensure a certain minimum target BLER is maintained for the associated service.  This is particularly important for control channels scheduling SRBs or URLLC type of traffic. It should be noted that scheduling for some services (e.g. URLLC) can only be done on a URLLC specific CORESET.  Therefore, if the quality of the corresponding CORESET is below a threshold the UE can no longer be scheduled for that service”; now refer to section 2.3 first paragraph ….. , in NR, if the network independently configures the RLM targets for each control channel, it is expected that the triggers and timers which control RLF declaration should also be configured independently, as they would depend on the requirements of the service being scheduled on that control channel.  For example, depending on the requirements of a URLLC service, the acceptable period of time for which to allow L1 to recover from problems may differ.  
	Therefore, following the reception of N3xx consecutive out-of-sync indications on a specific control channel, the UE should start T3xx for that control channel.  The UE then triggers RLF at expiry of that timer if the corresponding control channel does not recover during the timer.
	Proposal 5	The UE can be configured with RLF timers and triggers (i.e. T3xx, N3xx) for each control channel independently 
	Proposal 6	The UE can trigger RLF on control channels configured to perform RLM 
	The actions related to a RLF for a given control channel should depend on the type of control channel.  More specifically a RLF for a given RLM process may trigger a re-establishment while another one may only trigger a notification to the network.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 8- 9, 11- 12, 16- 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Pub. No. 2019/0182884 A1), hereafter Yug  in view of Freda et al. (US Pub. No. 2019/0320467 A1) and in further view of  Interdigital et al. , “RLM/RLF for NR”; published on June 2017 (see IDS filed on 2/11/2021), on page 10, cite no 8.

	Regarding claim 1, Yug states a device (see 1B, #102 WTRU as a device here), comprising: a processor, and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
	deactivating a radio link in response to a determination that a radio link failure has occurred based on monitoring (see [0213].. WTRU may transition to a light connected state, for example, upon experiencing radio link failure…);
	determining time and frequency resources for a preamble transmission of a procedure for re-establishing the radio link with the network equipment based on a control channel resource set group, wherein the time and frequency resources for the preamble transmission vary for different control channel resource set groups (see [0197].. WTRU may perform a recovery procedure, for example, using pre-defined/configured radio resources, which may be referred to as “recovery resources.” One or more aspects of recovery resources may be dedicated for a recovery procedure and/or dedicated for a specific WTRU or group of WTRUs. Examples of recovery resources may include one or more of the following: (i) a random access preamble or a preamble group, (ii) recovery resource periodicity (e.g., one or more symbols or subframe), (iii) recovery resource sub-band (e.g., group of subcarriers such as resource blocks), (iv) a grant-less resource (e.g., orthogonal or non-orthogonal resource, synchronous or asynchronous resource), (v) an uplink control channel resource, and/or (vi) an uplink signal resource (e.g., a supervision signal resource or sounding reference signal resource); now refer to [0186- 0187].. supervision method associated with a recovery method….plurality of recovery procedures may be defined. A (e.g., each) recovery procedure may provide a tradeoff between different levels of overhead and service interruption. A WTRU may select a recovery procedure, for example, based on one or more of the following: (i) a service affected by the interruption (e.g., URLLC or eMBB), (ii) failure criteria or event (e.g., control channel failure, data transmission failure or QoS failure) and/or (iii) failure of a previous recovery method (e.g., when a dedicated random access fails, switch to a different cell or perform alternate recovery); further see [0190].. A recovery procedure such as cell selection and re-establishment may lead to (e.g., significant) service interruption time, such as for services that may not tolerate delays (e.g., URLLC). A recovery procedure may be optimized (e.g., steps may be avoided or added) to reduce the interruption times; further see [0208] A recovery procedure performed by a WTRU may be a function of on QoS/packet forwarding treatment. The granularity of recovery may be at a packet forwarding treatment or abstraction thereof (e.g., flow/bearer). A WTRU may not trigger recovery for all active services/flows at the same time. For example, certain services/flow/packet forwarding treatments (e.g., URLLC) may be sensitive to interruption. A more conservative supervision process may, for example, trigger recovery faster than for an mMTC service); and performing the procedure using the time and frequency resources for the preamble transmission.
	But Yug is silent about determining time and frequency resources for a preamble transmission of a procedure for re-establishing and wherein the time and frequency resources for the preamble transmission vary for different control channel resource set groups and performing the procedure using the time and frequency resources for the preamble transmission and also silent about determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol .
	However Freda teaches about WTRU may continue with the ongoing eRACH procedure (e.g. unless the trigger to initiate the RACH procedure may be due to a mobility event that may invalidate the current resources used for the ongoing eRACH procedure) to a recovery procedure that may be related to the execution of the ongoing eRACH procedure (e.g. due to a failure case such as maximum number of eMSG1 transmissions, failure to detect/measure applicable reference signal, loss of downlink synchronization or the like) or to any other impairment to the ongoing eRACH procedure. A WTRU may refrain from initiating the RACH procedure (e.g. eRACH may be prioritized when ongoing and when fulfilling a similar purpose); see [0156]; now refer [0003] regarding eRACH procedure is a second RACH procedure; now see [0004] about when the second RACH procedure is selected, the WTRU may determine at least one physical random access channel (PRACH) resource associated with the second RACH procedure. The PRACH resource may be an enhanced PRACH resource. The PRACH resource may include one or more of the preamble sequence, a time-frequency resource, and/or a numerology. The WTRU may determine a preamble sequence associated with the second RACH procedure. The preamble sequence may be determined based on one or more of the at least one PRACH resource, a data reception reliability, an amount of data to be transmitted, a maximum transport block size, a range of allowable transport block sizes, a type of the RACH transmission, a trigger associated with the RACH transmission, a timing requirement, a buffer status, a WTRU identity, a location, a numerology, a modulation and coding scheme (MCS), a demodulation configuration, and/or multiple preambles received from the network device; now refer to [0233] about Preamble selection may indicate, for example, a type of transmission or trigger that may have caused a transmission. A WTRU may select a preamble, for example, based on the type of data or QoS requirements that may be associated with the data. In an example, a WTRU may select one or more from a set of preambles, for example, when the data may be associated with a specific service (e.g. URLLC) or when the data may be associated with one or more or a type of logical channel or QoS marking from upper layers; further see [0215] relationship between preamble and data may be in numerology. For example, a WTRU may use a numerology for transmission of data that may be related to properties of the preamble, such as the preamble sequence, the resources selected for the preamble, the numerology of the preamble, etc. A WTRU may transmit data, for example, using the same numerology as the preamble. A numerology of the preamble sequence may (e.g. alternatively) be the same (e.g. a reference numerology). A WTRU may select the numerology of a data portion, for example, based on a time/frequency location of preamble resources (e.g. specific time-frequency locations associated with a certain numerology) or a preamble sequence (e.g. specific preamble sequences associated with a certain numerology). Hence this way recovery process can be carried through eRACH procedure having determined numerology (see [0215] about selecting time/frequency location of preamble resources) and being transmitted (see abstract, [0005, 0129, 0132, 0144, 0147- 0149, 0164, 0171, 0173, 0180, 0193, 0202, 0206- 0212, 0214- 0219, 0220, 0230- 0232, 0242, 0247, 0284, 0295 ] about sending preamble step varies for different control channel resource set groups. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Freda with the teachings of Yug to make system more effective. Having a mechanism wherein determining time and frequency resources for a preamble transmission of a procedure for re-establishing and the time and frequency resources used for the preamble transmission vary for different control channel resource set groups and performing the procedure using the time and frequency resources for the preamble transmission; greater way resources can be managed/utilized to carry out more reliable communication in the communication system.
	But Yug is silent determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol.
	However Interdigital states about determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol; see page 1, last twelve lines, “a UE monitors for downlink control information in one or more control resource sets where a control resource set is defined as a set of REGs under a given numerology. The BW for control resource set is smaller than or equal to the carrier bandwidth (up to a certain limit). The control resource set is a set of REGs within which the UE attempts to blindly decode downlink control information.”; now refer to pages 2- 3, observation 2: last three lines of page 2 and first six lines of page 3, “in NR a UE may be configured to monitor different control channel resource sets with different channel characteristics (e.g. numerology, beams, TRPs, etc) and different BLER targets. It is therefore desirable to allow the UE to estimate and measure the radio link quality associated to different control channels to ensure a certain minimum target BLER is maintained for the associated service.  This is particularly important for control channels scheduling SRBs or URLLC type of traffic. It should be noted that scheduling for some services (e.g. URLLC) can only be done on a URLLC specific CORESET.  Therefore, if the quality of the corresponding CORESET is below a threshold the UE can no longer be scheduled for that service”; now refer to section 2.3 first paragraph ….. , in NR, if the network independently configures the RLM targets for each control channel, it is expected that the triggers and timers which control RLF declaration should also be configured independently, as they would depend on the requirements of the service being scheduled on that control channel.  For example, depending on the requirements of a URLLC service, the acceptable period of time for which to allow L1 to recover from problems may differ.  
	Therefore, following the reception of N3xx consecutive out-of-sync indications on a specific control channel, the UE should start T3xx for that control channel.  The UE then triggers RLF at expiry of that timer if the corresponding control channel does not recover during the timer.
	Proposal 5	The UE can be configured with RLF timers and triggers (i.e. T3xx, N3xx) for each control channel independently 
	Proposal 6	The UE can trigger RLF on control channels configured to perform RLM 
	The actions related to a RLF for a given control channel should depend on the type of control channel.  More specifically a RLF for a given RLM process may trigger a re-establishment while another one may only trigger a notification to the network.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Interdigital with the teachings of Yug in view of Freda to make system more effective. Having a mechanism wherein determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol; greater way resources can be managed/utilized in the communication system.

	Regarding claim 2, Yug in view of Freda and Interdigital teaches as per claim 1, wherein the operations further comprise: prior to the deactivating, employing the control channel resource set group to decode downlink control information received from the network equipment; Interdigital refer to page 2, 2.1 about radio link quality of the primary cell(s) (e.g. PCell or PSCell) is monitored by the UE for the purpose of indicating out-of-synch/in-sync status to higher layers. The radio link monitoring is based on CRS measurements and estimated channel quality is compared with an in-sync and out-of-sync threshold (Qinand Qout). The measurements are estimates of the PDCCH BLER that would be achieved by the PDCCH, and the corresponding thresholds are defined as 2% and 10% PDCCH BLER for Qin and Qout respectively. In LTE, following N310 consecutive out-of-sync indications from L1, the UE starts a recovery timer (T310). This recovery timer is meant to allow L1 to recover from the out-of-sync condition before RLF. If L3 does not receive in-sync indication prior to timer expiry, the UE declares RLF and initiates RRC re-establishment; further see 2.2 proposal and observation 2; further refer to page 1 A2. 

	Regarding claim 8, Yug in view of Freda and Interdigital teaches as per claim 1, wherein performing the procedure comprises sending information to the network equipment indicating a reason for the determination that the radio link failure occurred; Yug see [0218].

	Regarding claim 9, Yug in view of Freda and Interdigital teaches as per claim 8, wherein the reason varies based on the control channel resource set group; Yug see [0216- 0219].

	Regarding claim 11, Yug states a method, comprising (see 1B, #102 WTRU as a device here): 
	Deactivating, by a device the radio link in response to a determination that a radio link failure has occurred based on monitoring (see [0213].. WTRU may transition to a light connected state, for example, upon experiencing radio link failure…);
	Determining, by the device time and frequency resources for a preamble transmission of a procedure for re-establishing the radio link with the network equipment based on a control channel resource set group, wherein the time and frequency resources for the preamble transmission vary for the different control channel resource set groups (see [0197].. WTRU may perform a recovery procedure, for example, using pre-defined/configured radio resources, which may be referred to as “recovery resources.” One or more aspects of recovery resources may be dedicated for a recovery procedure and/or dedicated for a specific WTRU or group of WTRUs. Examples of recovery resources may include one or more of the following: (i) a random access preamble or a preamble group, (ii) recovery resource periodicity (e.g., one or more symbols or subframe), (iii) recovery resource sub-band (e.g., group of subcarriers such as resource blocks), (iv) a grant-less resource (e.g., orthogonal or non-orthogonal resource, synchronous or asynchronous resource), (v) an uplink control channel resource, and/or (vi) an uplink signal resource (e.g., a supervision signal resource or sounding reference signal resource); now refer to [0186- 0187].. supervision method associated with a recovery method….plurality of recovery procedures may be defined. A (e.g., each) recovery procedure may provide a tradeoff between different levels of overhead and service interruption. A WTRU may select a recovery procedure, for example, based on one or more of the following: (i) a service affected by the interruption (e.g., URLLC or eMBB), (ii) failure criteria or event (e.g., control channel failure, data transmission failure or QoS failure) and/or (iii) failure of a previous recovery method (e.g., when a dedicated random access fails, switch to a different cell or perform alternate recovery); further see [0190].. A recovery procedure such as cell selection and re-establishment may lead to (e.g., significant) service interruption time, such as for services that may not tolerate delays (e.g., URLLC). A recovery procedure may be optimized (e.g., steps may be avoided or added) to reduce the interruption times; further see [0208] A recovery procedure performed by a WTRU may be a function of on QoS/packet forwarding treatment. The granularity of recovery may be at a packet forwarding treatment or abstraction thereof (e.g., flow/bearer). A WTRU may not trigger recovery for all active services/flows at the same time. For example, certain services/flow/packet forwarding treatments (e.g., URLLC) may be sensitive to interruption. A more conservative supervision process may, for example, trigger recovery faster than for an mMTC service); and sending, by the device, the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure.
	But Yug is silent about determining time and frequency resources for a preamble transmission of a procedure for re-establishing and wherein the time and frequency resources for the preamble transmission vary for different control channel resource set groups and sending, by the device, the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure and also silent about determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protoco.
	However Freda teaches about WTRU may continue with the ongoing eRACH procedure (e.g. unless the trigger to initiate the RACH procedure may be due to a mobility event that may invalidate the current resources used for the ongoing eRACH procedure) to a recovery procedure that may be related to the execution of the ongoing eRACH procedure (e.g. due to a failure case such as maximum number of eMSG1 transmissions, failure to detect/measure applicable reference signal, loss of downlink synchronization or the like) or to any other impairment to the ongoing eRACH procedure. A WTRU may refrain from initiating the RACH procedure (e.g. eRACH may be prioritized when ongoing and when fulfilling a similar purpose); see [0156]; now refer [0003] regarding eRACH procedure is a second RACH procedure; now see [0004] about when the second RACH procedure is selected, the WTRU may determine at least one physical random access channel (PRACH) resource associated with the second RACH procedure. The PRACH resource may be an enhanced PRACH resource. The PRACH resource may include one or more of the preamble sequence, a time-frequency resource, and/or a numerology. The WTRU may determine a preamble sequence associated with the second RACH procedure. The preamble sequence may be determined based on one or more of the at least one PRACH resource, a data reception reliability, an amount of data to be transmitted, a maximum transport block size, a range of allowable transport block sizes, a type of the RACH transmission, a trigger associated with the RACH transmission, a timing requirement, a buffer status, a WTRU identity, a location, a numerology, a modulation and coding scheme (MCS), a demodulation configuration, and/or multiple preambles received from the network device; now refer to [0233] about Preamble selection may indicate, for example, a type of transmission or trigger that may have caused a transmission. A WTRU may select a preamble, for example, based on the type of data or QoS requirements that may be associated with the data. In an example, a WTRU may select one or more from a set of preambles, for example, when the data may be associated with a specific service (e.g. URLLC) or when the data may be associated with one or more or a type of logical channel or QoS marking from upper layers; further see [0215] relationship between preamble and data may be in numerology. For example, a WTRU may use a numerology for transmission of data that may be related to properties of the preamble, such as the preamble sequence, the resources selected for the preamble, the numerology of the preamble, etc. A WTRU may transmit data, for example, using the same numerology as the preamble. A numerology of the preamble sequence may (e.g. alternatively) be the same (e.g. a reference numerology). A WTRU may select the numerology of a data portion, for example, based on a time/frequency location of preamble resources (e.g. specific time-frequency locations associated with a certain numerology) or a preamble sequence (e.g. specific preamble sequences associated with a certain numerology). Hence this way recovery process can be carried through eRACH procedure having determined numerology (see [0215] about selecting time/frequency location of preamble resources) and being transmitted (see abstract, [0005, 0129, 0132, 0144, 0147- 0149, 0164, 0171, 0173, 0180, 0193, 0202, 0206- 0212, 0214- 0219, 0220, 0230- 0232, 0242, 0247, 0284, 0295 ] about sending preamble step varies for different control channel resource set groups. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Freda with the teachings of Yug to make system more effective. Having a mechanism wherein determining time and frequency resources for a preamble transmission of a procedure for re-establishing and the time and frequency resources used for the preamble transmission vary for different control channel resource set groups and sending, by the device, the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure; greater way resources can be managed/utilized to carry out more reliable communication in the communication system. 
	But Yug is silent about determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol.
	However Interdigital states about determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol; see page 1, last twelve lines, “a UE monitors for downlink control information in one or more control resource sets where a control resource set is defined as a set of REGs under a given numerology. The BW for control resource set is smaller than or equal to the carrier bandwidth (up to a certain limit). The control resource set is a set of REGs within which the UE attempts to blindly decode downlink control information.”; now refer to pages 2- 3, observation 2: last three lines of page 2 and first six lines of page 3, “in NR a UE may be configured to monitor different control channel resource sets with different channel characteristics (e.g. numerology, beams, TRPs, etc) and different BLER targets. It is therefore desirable to allow the UE to estimate and measure the radio link quality associated to different control channels to ensure a certain minimum target BLER is maintained for the associated service.  This is particularly important for control channels scheduling SRBs or URLLC type of traffic. It should be noted that scheduling for some services (e.g. URLLC) can only be done on a URLLC specific CORESET.  Therefore, if the quality of the corresponding CORESET is below a threshold the UE can no longer be scheduled for that service”; now refer to section 2.3 first paragraph ….. , in NR, if the network independently configures the RLM targets for each control channel, it is expected that the triggers and timers which control RLF declaration should also be configured independently, as they would depend on the requirements of the service being scheduled on that control channel.  For example, depending on the requirements of a URLLC service, the acceptable period of time for which to allow L1 to recover from problems may differ.  
	Therefore, following the reception of N3xx consecutive out-of-sync indications on a specific control channel, the UE should start T3xx for that control channel.  The UE then triggers RLF at expiry of that timer if the corresponding control channel does not recover during the timer.
	Proposal 5	The UE can be configured with RLF timers and triggers (i.e. T3xx, N3xx) for each control channel independently 
	Proposal 6	The UE can trigger RLF on control channels configured to perform RLM 
	The actions related to a RLF for a given control channel should depend on the type of control channel.  More specifically a RLF for a given RLM process may trigger a re-establishment while another one may only trigger a notification to the network.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Interdigital with the teachings of Yug in view of Freda to make system more effective. Having a mechanism wherein determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol; greater way resources can be managed/utilized in the communication system.

	Regarding claim 12, Yug in view of Freda and Interdigital teaches as per claim 11, about further comprising: prior to the deactivating, employing, by the device, the control channel resource set group to decode downlink control information received from the network equipment; Interdigital refer to page 2, 2.1 about radio link quality of the primary cell(s) (e.g. PCell or PSCell) is monitored by the UE for the purpose of indicating out-of-synch/in-sync status to higher layers. The radio link monitoring is based on CRS measurements and estimated channel quality is compared with an in-sync and out-of-sync threshold (Qin and Qout). The measurements are estimates of the PDCCH BLER that would be achieved by the PDCCH, and the corresponding thresholds are defined as 2% and 10% PDCCH BLER for Qin and Qout respectively. In LTE, following N310 consecutive out-of-sync indications from L1, the UE starts a recovery timer (T310). This recovery timer is meant to allow L1 to recover from the out-of-sync condition before RLF. If L3 does not receive in-sync indication prior to timer expiry, the UE declares RLF and initiates RRC re-establishment; further see 2.2 proposal and observation 2; further refer to page 1 A2. 

	Regarding claim 16, Yug in view of Freda and Interdigital teaches as per claim 11, wherein performing the procedure comprises sending information to the network equipment indicating a reason for the determination that the radio link failure occurred; Yug see [0218].

	Regarding claim 17, Yug in view of Freda and Interdigital teaches as per claim 16, wherein the reason varies based on the control channel resource set group; Yug see [0216- 0219].

	Regarding claim 19, Yug states a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising (see 1B, #102 WTRU as a device here): 
	disassembling a radio connection in response to on a determination that a radio link failure event has occurred based on monitoring (see [0213].. WTRU may transition to a light connected state, for example, upon experiencing radio link failure…);
	determining time and frequency resources for a preamble transmission of a procedure for re-establishing the radio link with the network equipment based on a control channel resource set group, wherein the time and frequency resources for the preamble transmission vary for different control channel resource set groups (see [0197].. WTRU may perform a recovery procedure, for example, using pre-defined/configured radio resources, which may be referred to as “recovery resources.” One or more aspects of recovery resources may be dedicated for a recovery procedure and/or dedicated for a specific WTRU or group of WTRUs. Examples of recovery resources may include one or more of the following: (i) a random access preamble or a preamble group, (ii) recovery resource periodicity (e.g., one or more symbols or subframe), (iii) recovery resource sub-band (e.g., group of subcarriers such as resource blocks), (iv) a grant-less resource (e.g., orthogonal or non-orthogonal resource, synchronous or asynchronous resource), (v) an uplink control channel resource, and/or (vi) an uplink signal resource (e.g., a supervision signal resource or sounding reference signal resource); now refer to [0186- 0187].. supervision method associated with a recovery method….plurality of recovery procedures may be defined. A (e.g., each) recovery procedure may provide a tradeoff between different levels of overhead and service interruption. A WTRU may select a recovery procedure, for example, based on one or more of the following: (i) a service affected by the interruption (e.g., URLLC or eMBB), (ii) failure criteria or event (e.g., control channel failure, data transmission failure or QoS failure) and/or (iii) failure of a previous recovery method (e.g., when a dedicated random access fails, switch to a different cell or perform alternate recovery); further see [0190].. A recovery procedure such as cell selection and re-establishment may lead to (e.g., significant) service interruption time, such as for services that may not tolerate delays (e.g., URLLC). A recovery procedure may be optimized (e.g., steps may be avoided or added) to reduce the interruption times; further see [0208] A recovery procedure performed by a WTRU may be a function of on QoS/packet forwarding treatment. The granularity of recovery may be at a packet forwarding treatment or abstraction thereof (e.g., flow/bearer). A WTRU may not trigger recovery for all active services/flows at the same time. For example, certain services/flow/packet forwarding treatments (e.g., URLLC) may be sensitive to interruption. A more conservative supervision process may, for example, trigger recovery faster than for an mMTC service); and sending the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure.
	But Yug is silent about determining time and frequency resources for a preamble transmission of a procedure for re-establishing and wherein the time and frequency resources for the preamble transmission vary for different control channel resource set groups and sending the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure and also silent about determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol.
	However Freda teaches about WTRU may continue with the ongoing eRACH procedure (e.g. unless the trigger to initiate the RACH procedure may be due to a mobility event that may invalidate the current resources used for the ongoing eRACH procedure) to a recovery procedure that may be related to the execution of the ongoing eRACH procedure (e.g. due to a failure case such as maximum number of eMSG1 transmissions, failure to detect/measure applicable reference signal, loss of downlink synchronization or the like) or to any other impairment to the ongoing eRACH procedure. A WTRU may refrain from initiating the RACH procedure (e.g. eRACH may be prioritized when ongoing and when fulfilling a similar purpose); see [0156]; now refer [0003] regarding eRACH procedure is a second RACH procedure; now see [0004] about when the second RACH procedure is selected, the WTRU may determine at least one physical random access channel (PRACH) resource associated with the second RACH procedure. The PRACH resource may be an enhanced PRACH resource. The PRACH resource may include one or more of the preamble sequence, a time-frequency resource, and/or a numerology. The WTRU may determine a preamble sequence associated with the second RACH procedure. The preamble sequence may be determined based on one or more of the at least one PRACH resource, a data reception reliability, an amount of data to be transmitted, a maximum transport block size, a range of allowable transport block sizes, a type of the RACH transmission, a trigger associated with the RACH transmission, a timing requirement, a buffer status, a WTRU identity, a location, a numerology, a modulation and coding scheme (MCS), a demodulation configuration, and/or multiple preambles received from the network device; now refer to [0233] about Preamble selection may indicate, for example, a type of transmission or trigger that may have caused a transmission. A WTRU may select a preamble, for example, based on the type of data or QoS requirements that may be associated with the data. In an example, a WTRU may select one or more from a set of preambles, for example, when the data may be associated with a specific service (e.g. URLLC) or when the data may be associated with one or more or a type of logical channel or QoS marking from upper layers; further see [0215] relationship between preamble and data may be in numerology. For example, a WTRU may use a numerology for transmission of data that may be related to properties of the preamble, such as the preamble sequence, the resources selected for the preamble, the numerology of the preamble, etc. A WTRU may transmit data, for example, using the same numerology as the preamble. A numerology of the preamble sequence may (e.g. alternatively) be the same (e.g. a reference numerology). A WTRU may select the numerology of a data portion, for example, based on a time/frequency location of preamble resources (e.g. specific time-frequency locations associated with a certain numerology) or a preamble sequence (e.g. specific preamble sequences associated with a certain numerology). Hence this way recovery process can be carried through eRACH procedure having determined numerology (see [0215] about selecting time/frequency location of preamble resources) and being transmitted (see abstract, [0005, 0129, 0132, 0144, 0147- 0149, 0164, 0171, 0173, 0180, 0193, 0202, 0206- 0212, 0214- 0219, 0220, 0230- 0232, 0242, 0247, 0284, 0295 ] about sending preamble step varies for different control channel resource set groups. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Freda with the teachings of Yug to make system more effective. Having a mechanism wherein determining time and frequency resources for a preamble transmission of a procedure for re-establishing and the time and frequency resources used for the preamble transmission vary for different control channel resource set groups and sending the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure; greater way resources can be managed/utilized to carry out more reliable communication in the communication system. 
	But Yug is silent about determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol.
	However Interdigital states about determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol; see page 1, last twelve lines, “a UE monitors for downlink control information in one or more control resource sets where a control resource set is defined as a set of REGs under a given numerology. The BW for control resource set is smaller than or equal to the carrier bandwidth (up to a certain limit). The control resource set is a set of REGs within which the UE attempts to blindly decode downlink control information.”; now refer to pages 2- 3, observation 2: last three lines of page 2 and first six lines of page 3, “in NR a UE may be configured to monitor different control channel resource sets with different channel characteristics (e.g. numerology, beams, TRPs, etc) and different BLER targets. It is therefore desirable to allow the UE to estimate and measure the radio link quality associated to different control channels to ensure a certain minimum target BLER is maintained for the associated service.  This is particularly important for control channels scheduling SRBs or URLLC type of traffic. It should be noted that scheduling for some services (e.g. URLLC) can only be done on a URLLC specific CORESET.  Therefore, if the quality of the corresponding CORESET is below a threshold the UE can no longer be scheduled for that service”; now refer to section 2.3 first paragraph ….. , in NR, if the network independently configures the RLM targets for each control channel, it is expected that the triggers and timers which control RLF declaration should also be configured independently, as they would depend on the requirements of the service being scheduled on that control channel.  For example, depending on the requirements of a URLLC service, the acceptable period of time for which to allow L1 to recover from problems may differ.  
	Therefore, following the reception of N3xx consecutive out-of-sync indications on a specific control channel, the UE should start T3xx for that control channel.  The UE then triggers RLF at expiry of that timer if the corresponding control channel does not recover during the timer.
	Proposal 5	The UE can be configured with RLF timers and triggers (i.e. T3xx, N3xx) for each control channel independently 
	Proposal 6	The UE can trigger RLF on control channels configured to perform RLM 
	The actions related to a RLF for a given control channel should depend on the type of control channel.  More specifically a RLF for a given RLM process may trigger a re-establishment while another one may only trigger a notification to the network.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Interdigital with the teachings of Yug in view of Freda to make system more effective. Having a mechanism wherein determining a radio link monitoring protocol applicable to the device for detection of a radio link failure based on a control channel resource set group assigned to the device by network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; based on the determining, monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol; greater way resources can be managed/utilized in the communication system.

Claims 3- 4, 13- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Pub. No. 2019/0182884 A1), hereafter Yug  in view of Freda et al. (US Pub. No. 2019/0320467 A1) and in further view of  Interdigital et al. , “RLM/RLF for NR”; published on June 2017 (see IDS filed on 2/11/2021), on page 10, cite no 8 and in further view of Liu et al. (US Pub. No. 2020/0059404 A1).

	Regarding claim 3, Yug in view of Freda and Interdigital states as per claim 1, but Yug is silent about wherein the network equipment configures the different control channel resource set groups for different types of traffic; however Liu states about wherein the network equipment configures different control channel resource set groups for different types of traffic see Fig. 1 wherein #14 as a network equipment and #16 as a device here; now refer to [0050].. the radio access node 14 sends the RLM (radio link monitoring) configurations for the service sets or network slices to the UE 16 (step 106)…; refer to [0036] regarding service set description: …wherein services to be served by one network can be categorized into multiple service sets and one RLM configuration is applied for each service set according to the QoS requirement (e.g., delay budget and residual Hybrid Automatic Repeat Request (HARQ) error over air interface); further see [0037]... the services can be categorized to multiple service sets and one RLM configuration is applied for each service set. As one example, one straightforward method is to categorize the services into three sets: Ultra-Reliable and Low Latency Communication (URLLC), massive Machine Type Communication (mMTC), and enhanced Mobile Broadband (eMBB) (i.e. different types of traffic URLLC/mMTC/eMBB). There are three RLM configurations and each RLM configuration is applied for one service set….; further Liu states regarding Monitoring the quality of the radio link in accordance with the radio link monitoring protocol; and Determining whether the radio link failure occurs based on the monitoring; see [0041- 0043].. Option 1: the RLM of different services/network slices are separately configured and the UE determine the RLF (radio link failure) separately for each service/network slice…. and Fig. 4. #110 and [0051]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Yug in view of Freda and Interdigital to make system more effective. Having a mechanism wherein the network equipment configures different control channel resource set groups for different types of traffic; greater way resources can be managed/utilized to carry out more reliable communication in the communication.

	Regarding claim 4, Yug in view of Freda, Interdigital and Liu states as per claim 3, wherein the different types of traffic are selected from a group of types of traffic, the group comprising: a first type associated with enhanced mobile broadband traffic, a second type associated with ultra reliable and low latency traffic, and a third type associated with massive machine type communication traffic; Liu see [0051] in context with [0003] services can be enhanced Mobile Broadband (eMBB), massive Machine Type Communication (mMTC), and Ultra-Reliable and Low Latency Communication (URLLC).

	Regarding claim 13, Yug in view of Freda and Interdigital states as per claim 11, but Yug is silent about wherein the network equipment configures the different control channel resource set groups for different types of traffic; however Liu states about wherein the network equipment configures different control channel resource set groups for different types of traffic see Fig. 1 wherein #14 as a network equipment and #16 as a device here; now refer to [0050].. the radio access node 14 sends the RLM (radio link monitoring) configurations for the service sets or network slices to the UE 16 (step 106)…; refer to [0036] regarding service set description: …wherein services to be served by one network can be categorized into multiple service sets and one RLM configuration is applied for each service set according to the QoS requirement (e.g., delay budget and residual Hybrid Automatic Repeat Request (HARQ) error over air interface); further see [0037]... the services can be categorized to multiple service sets and one RLM configuration is applied for each service set. As one example, one straightforward method is to categorize the services into three sets: Ultra-Reliable and Low Latency Communication (URLLC), massive Machine Type Communication (mMTC), and enhanced Mobile Broadband (eMBB) (i.e. different types of traffic URLLC/mMTC/eMBB). There are three RLM configurations and each RLM configuration is applied for one service set….; further Liu states regarding Monitoring the quality of the radio link in accordance with the radio link monitoring protocol; and Determining whether the radio link failure occurs based on the monitoring; see [0041- 0043].. Option 1: the RLM of different services/network slices are separately configured and the UE determine the RLF (radio link failure) separately for each service/network slice…. and Fig. 4. #110 and [0051]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Yug in view of Freda and Interdigital to make system more effective. Having a mechanism wherein the network equipment configures different control channel resource set groups for different types of traffic; greater way resources can be managed/utilized to carry out more reliable communication in the communication.

	Regarding claim 14, Yug in view of Freda, Interdigital and Liu states as per claim 13, wherein the different types of traffic are selected from a group of types of traffic, the group comprising: a first type associated with enhanced mobile broadband traffic, a second type associated with ultra reliable and low latency traffic, and a third type associated with massive machine type communication traffic; Liu see [0051] in context with [0003] services can be enhanced Mobile Broadband (eMBB), massive Machine Type Communication (mMTC), and Ultra-Reliable and Low Latency Communication (URLLC).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Pub. No. 2019/0182884 A1), hereafter Yug  in view of Freda et al. (US Pub. No. 2019/0320467 A1) and in further view of  Interdigital et al. , “RLM/RLF for NR”; published on June 2017 (see IDS filed on 2/11/2021), on page 10, cite no 8 and in further view of of Balachandran et al. (US Pat. No. 10194402 B2), hereafter Kumar.

	Regarding claim 5, Yug in view of Freda and Interdigital teaches as per claim 1, but Yug is silent about wherein the procedure varies based on the control channel resource set group; however Kumar teaches in claim 13 in context with claim 1 It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kumar with the teachings of Yug in view of Freda and Interdigital to make system more effective. Having a mechanism of having the connection re- establishment procedure varies based on the control channel resource set group; greater way resources can be managed/utilized in the communication system.

	Regarding claim 15, Yug in view of Freda and Interdigital teaches as per claim 11, but Yug is silent about wherein the procedure varies based on the control channel resource set group; however Kumar teaches in claim 13 in context with claim 1 It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kumar with the teachings of Yug in view of Freda and Interdigital to make system more effective. Having a mechanism of having the connection re- establishment procedure varies based on the control channel resource set group; greater way resources can be managed/utilized in the communication system.

Claims 6- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Pub. No. 2019/0182884 A1), hereafter Yug  in view of Freda et al. (US Pub. No. 2019/0320467 A1) and in further view of  Interdigital et al. , “RLM/RLF for NR”; published on June 2017 (see IDS filed on 2/11/2021), on page 10, cite no 8 and in further view of of Balachandran et al. (US Pat. No. 10194402 B2), hereafter Kumar and further in view of Kaur et al. (US Pub. No. 2017/0142741 A1).

	Regarding claim 6, Yug in view of Freda, Interdigital and Kumar teaches as per claim 1, but Yug is silent about wherein the procedure varies with respect to a timer associated with performance of the procedure; however Kaur states in [0008] about procedure varies with respect to a timer. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kaur with the teachings of Yug in view of Freda, Jay and Kumar to make system more effective. Having a mechanism wherein the procedure varies with respect to a timer associated with performance of the procedure; greater way resources can be managed/utilized in the communication system.

	Regarding claim 7, Yug in view of Freda, Interdigital and Kumar and Kaur teaches as per claim 1, wherein the procedure varies with respect to a configuration parameter associated with resources used for the procedure; see Kumar in claim 13 in context with claim 1; further see Kaur [0008].

Claims 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Pub. No. 2019/0182884 A1), hereafter Yug  in view of Freda et al. (US Pub. No. 2019/0320467 A1) and in further view of  Interdigital et al. , “RLM/RLF for NR”; published on June 2017 (see IDS filed on 2/11/2021), on page 10, cite no 8and in further view of Novlan et al. (US Pub. No. 2014/0328329 A1).

	Regarding claim 10, Yug in view of Freda and Interdigital teaches as per claim 8, wherein the procedure comprises a random access procedure, and wherein sending the information comprises sending the information in association with transmission of message 3 in accordance with the random access procedure; Yug see [0216- 0219] about having a message indicating the reason for failure in the random access procedure; but silent about message 3; however Novlan states in [0273] about UE sends a Msg3 containing the reason. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Novlan with the teachings of Yug in view of Freda and Interdigital to make system more standardized.

	Regarding claim 18, Yug in view of Freda and Interdigital teaches as per claim 16, wherein the procedure comprises a random access procedure, and wherein sending the information comprises sending the information in association with transmission of message 3 in accordance with the random access procedure; Yug see [0216- 0219] about having a message indicating the reason for failure in the random access procedure; but silent about message 3; however Novlan states in [0273] about UE sends a Msg3 containing the reason. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Novlan with the teachings of Yug in view of Freda and Interdigital to make system more standardized.

	Regarding claim 20, Yug in view of Freda and Interdigital teaches as per claim 19, wherein the operations further comprise: sending information to the network equipment indicating a reason for the determination that the radio link failure event occurred in association with transmission of message 3 in accordance with the procedure, and wherein the reason varies based on the control channel resource set group; Yug see [0216- 0219] about having a message indicating the reason for failure in the random access procedure; but silent about message 3; however Novlan states in [0273] about UE sends a Msg3 containing the reason. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Novlan with the teachings of Yug in view of Freda and Interdigital to make system more standardized.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468